Powell, J.
The plaintiff sued for a week’s wages earned by him in the employment of the defendant. He seeks here to review a judgment in the lower court in favor of the defendant. He had agreed, in the contract of employment, that he would not quit, work without giving his employer one week’s notice of his intention to do so, and that if he did quit without notice, his employer-should retain one week’s wages as liquidated damages. He worked throughout the week, but on Sunday was arrested, and as he naively expresses it in his testimony, did not regain his liberty until more-than two months later. As to whether he was innocent or guilty of the offense for which he was arrested, as to whether he was acquitted or convicted, there is in his testimony a silence pregnant, with an admission; for a party’s own testimony, if equivocal or uncertain, is taken most strongly against him. The contract by *421which the employer was to retain one week’s wages was not an agreement for a forfeiture, but was for liquidated damages. Such contracts are reasonable and enforceáble. Willis v. Muscogee Mfg. Co., 120 Ga. 597 (48 S. E. 177). See also Ga. Pac. Ry. Co. v. Dooley, 86 Ga. 298 (12 S. E. 293, 12 L. R. A. 342), and cases cited; Harmon v. Salmon Falls, Mfg. Co., 35 Me. 447 (58 Am. Dec. 718, and notes); Timberlake v. Thayer, 71 Miss. 279 (14 So. 446, 24 L. R. A. 231, and notes). The servant here showed no sufficient excuse for his non-performance of his contract. Even if his arrest for an offense of which he was' not guilty would have operated to relieve him from his agreement not to quit without notice, he did not make it appear that he was improperly accused and arrested in the present ease. It did appear that he had broken his contract.

Judgment affirmed.